.Campbell, J.,
delivered the opinion of the court.
The life-estate should not be charged with interest accrued on the $5,000 before it was paid. In this suit we are dealing-with the rights of the parties in reference to the $5,000 paid for the land, and are content to charge the life-estate with the interest accrued on that sum during the continuance of that estate.
The chancellor adopted the correct rule, as. applicable to this case, for apportioning the burden of the charge between the life-estate and the remainder. He held that the estate for life should pay the interest during its continuance, and accomplished this result by allowing to the appellee no interest on the $5,000 during the existence of the life-estate. ,
We approve the rule declared by Judge Story in Foster v. Hilliard, 1 Story, 77, which is, that when a tenant tor life and remainder-men sell the estate consisting of their united interests, the share of each in the proceeds, in the absence of agreement, is to be determined by its value at the time of the sale, as fixed by the common tables of life-annuities ; in other words, the respective owners of independent interests are entitled to share in the proportion of those interests according to present value when sold, because they are assumed to have disposed of them on that basis, and the best mode of ascertaining such value is by the tables mentioned ; but when the court is called on to apportion burdens after the termination of the life-estate, it will make the apportionment on the basis of actual enjoyment, and will require the life-*533•estate to pay the interest of an encumbrance during the continuance of such estate, for then it is not a matter of uncertainty as, to the duration of the life-estate. It does not then depend on expectation, based on life-tables, but has become fixed, and the question is, not as to the value at the time of sale, — which, in case of a sale by the parties, is the inducement of each, and with reference to which it is assumed to have been made, — but the value at the time when the parties are charged with the payment of the money, and that is determined by the facts and not by life-tables.
The case of Foster v. Hilliard, 1 Story, 77, illustrates the rule of apportionment in sales by the parties, and Clyatt v. Batteson, 1 Vern. 404, illustrates that applied when the apportionment is made after the termination of the life-estate, not as the result of a sale by the parties, and therefore made •conformably to their presumed intention, but by the court upon the facts, as matter of justice between the independent, interests, and without regard to any presumed intention.
Reversed and remanded, for a decree to be entered in the court below in accoi’dance with this opinion.